Citation Nr: 9934722	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-21 380	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a duodenal ulcer, status post subtotal 
gastrectomy.




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from  an October 1998 
decision by the RO.


FINDING OF FACT

The veteran experiences abdominal discomfort upon eating a 
full meal, which discomfort is often accompanied by nausea.  
Recurrence of an ulcer has not been shown.


CONCLUSION OF LAW

An increased rating for residuals of a duodenal ulcer, status 
post subtotal gastrectomy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114 (Diagnostic 
Codes 7304, 7305, 7308, 7348) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

A compensable (10 percent) rating is warranted for gastric or 
duodenal ulcer which is "mild" with recurring symptoms once 
or twice yearly.  Diagnostic Codes 7304, 7305.  A 20 percent 
rating is warranted for a postgastrectomy syndrome which is 
"[m]ild; infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations," and a 20 percent rating is assignable for a 
vagotomy with pyloroplasty or gastroenterostomy when there is 
a recurrent ulcer with incomplete vagotomy.  Diagnostic Codes 
7308, 7348.  

In the veteran's case, he experienced problems from 1971 to 
1978 with a bleeding duodenal ulcer.  He was hospitalized in 
August 1978 and a subtotal gastrectomy and vagotomy were 
performed.  Thereafter, symptoms were noted on VA examination 
in 1983 of intermittent dysphagia, and in 1992 of "food 
sticking."  In April 1993, a treatment record noted that he 
had no complaints other than a lot of belching and gas.  He 
was examined by VA in July 1998 and it was specifically noted 
that the veteran complained of abdominal discomfort when he 
ate a full meal.  The discomfort was often accompanied by 
nausea, but no diarrhea.  It was reported by the examiner 
that the veteran had no diarrhea, no constipation, no colic, 
no abdominal distention, no weight gain or loss, no evidence 
of anemia, and no pain or tenderness.  

Although the abdominal discomfort experienced by the veteran 
with associated nausea might be described as an infrequent 
episode of epigastric distress as contemplated by Diagnostic 
Code 7308, such episodes must be associated with 
characteristic mild circulatory symptoms or continuous mild 
manifestations in order to warrant a compensable rating.  
Since the evidence does not suggest that the veteran 
experiences either circulatory symptoms or continuous 
manifestations, a compensable rating under Diagnostic Code 
7308 is not warranted.  Indeed, the veteran has indicated 
that the problem occurs only when he eats a full meal.  Such 
difficulty cannot be characterized as a continuous 
manifestation.

The RO has historically referred to Diagnostic Codes 7304, 
7305, and 7348 when rating the veteran's disability.  As 
noted above, compensable ratings are warranted under these 
criteria for recurring symptoms.  However, a condition 
precedent to such an award is that the veteran have an ulcer.  
Since the gastric resection in 1978, there has been no 
indication that the veteran has had a recurrence of any 
gastric or duodenal ulcer.  Absent such recurrence, a 
compensable rating is not warranted for symptoms of such a 
process.  Consequently, the Board finds that, whether rated 
under Diagnostic Code 7304, 7305, 7308 or 7348, the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating.  38 C.F.R. § 4.31 (1999) (where the 
schedule does not provide a zero percent rating, a 
noncompensable rating shall be assigned when the requirements 
for a compensable rating are not met.)

ORDER

An increased (compensable) rating for residuals of a duodenal 
ulcer, status post subtotal gastrectomy is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

